Title: To Thomas Jefferson from J.J. Robinson, 29 March 1826
From: Robinson, J.J.
To: Jefferson, Thomas


Respected & Much Esteemed FriendSir
Wilmington Del.
29th March 1826.
I hereby take the liberty of addressing to you a few lines, in which I hope you will find no offence, on the subject of your Lottery—making a few enquiries—Have you as yet concluded on the mode and time of drawing, the number of Tickets and the price, the amount of highest prize &c—I wish to engage a few tickets for myself and friends also for your Revolutionary friends in this place—Major C. P. Bennett and others—I am Sir, Yours with the highest consideration of RespectJ. J. Robinson
late of the U. S. Army